IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Eugene Scalia,
Plaintiff(s),
Case Number: 1:18cv590
VS.
Judge Susan J. Dlott
MICA Contracting, LLC, et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on November 25, 2019 (Doc. 39), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired December 9, 2019, hereby
ADOPTS said Report and Recommendation.
Accordingly, it is ORDERED that the Secretary of Labor’s motion for default judgment

against defendant MICA (Doc. 34) is DENIED without prejudice subject to refiling.

IT IS SO ORDERED.

Judge Susan J. Dfott
United States District Court
